MEMORANDUM **
Jose Guadalupe Blanco-Gallegos appeals from the 77-month prison sentence im*627posed after his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Blanco-Gallegos contends that his sentence is unreasonable under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because the district court failed to consider his personal history and characteristics in addressing the factors pursuant to 18 U.S.C. § 3553(a).
We conclude that the district court properly considered the advisory Sentencing Guidelines and the § 3553(a) factors in imposing the sentence. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S.-, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006). The record shows that the district court considered Blanco-Gallegos’s criminal history and the need to protect the public from his pattern of returning to the United States and committing crimes. Contrary to BlancoGallegos’s contentions, the district court considered his personal history and characteristics by noting that he came to the United States at a young age, his familial ties to the United States, and the achievements of his family. Accordingly, we conclude that Blanco-Gallegos’s sentence was reasonable. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.